DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           Claims 1, 3, 17-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathelet in view of Holmes et al. (U.S. 20180024007) [hereinafter Holmes] and Imura.
           Batheret teaches in Fig. 1 a device comprising an IR camera 6 connected to a control panel/ unit/ housing 10, the IR camera/ sensor is positioned below the object of interest/ sample in a direct line of sight without obstructions.
           Bathelet does not explicitly teach that the IR sensor could be moveable.
           Holmes teaches a moveable IR sensor/ camera, Fig. 2.
           Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as to make the IR camera moveable, so as to enable the operator to access any side/ bottom of the sample at any position, including a moving sample.
           Although this would also suggest that there should be a setting for different samples, thus, different temperatures, Bathelet does not explicitly teach this limitation, as stated in claim 1, and the remaining limitations of claims 3, 17-18, 21.
           Imura teaches a temperature control selector/ panel for manually selecting a desired temperature setting displayed on a display (see claim 1 of Imura), thus, adjusting a desired temperature setting (For claim 3).
For claim 17: the display is displaying a desired temperature setting.
For claim 18: the display is displaying any temperature, thus, the temperature between the min and max temperatures.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as have a temperature selector panel, in order to adjust and select the temperature (for a particular sample of interest) and modify a display, so as to display the selected temperature, in order the make sure that this information is visible to an operator and is within predetermined (min/ max) limits.
           Claims 1-5, 17-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004325141A [hereinafter JP1] in view of Imura (U.S. 8212189) and Bathelet (U.S. 20150076353).
          JP1 discloses in Figs. 13-14 a device/ apparatus in the field of applicant’s endeavor comprising an IR arm to scan a wide variety of samples for thermal analysis
and providing an IR image of the sample, the thermal analysis includes determining physical parameters of the sample. An electrical wire would constitute an electrical and a mechanical connection to a body structure (IR arm) which also is flexible/ moveable/ adjustable, as shown in drawings, (since operator could move it in all directions, depending where an object is), proximate to an object. The data/ temperature would be shown on the display. JP1 teaches that the device could be used with a wide variety samples [0039]-[0043], this would suggest that some of the samples could be a concentrate (substantially dry sample).
For claim 5: The apparatus should, inherently have a power button/ switch, as well known in the art.
For claim 4: It is very well known in the art to place a display in a sleep mode.
          Although this would also suggest that there should be a setting for different samples, thus, different temperatures, JP1 does not explicitly teach this limitation, as stated in claim 1 and the remaining limitations of claims 3, 17-18.
          Imura teaches a temperature control selector/ panel for manually selecting a desired temperature setting displayed on a display (see claim 1 of Imura), thus, adjusting a desired temperature setting (For claim 3).
For claim 17: the display is displaying a desired temperature setting.
For claim 18: the display is displaying any temperature, thus, the temperature between the min and max temperatures.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as have a temperature selector panel, in order to adjust and select the temperature and modify a display, so as to display the selected temperature, in order the make sure that this information is visible to an operator and is within predetermined (min/ max) limits, as very well known in the art.
          Bathelet discloses in Fig. 1 an IR camera 6 connected to a control panel/ unit 10, the camera is positioned below the object of interest in a direct line of sight without obstructions.
           Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as to position the IR camera/ sensor below the object of interest, so as to analyze if the lower surface of the object is overheated.
             Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004325141A [hereinafter JP1] in view of Imura (U.S. 8212189) and Bathelet, as applied to claims above, and further in view of Pohle et al. (U.S. 200700081 19) [hereinafter Pohle].
JP1, Imura and Bathelet disclose the device as stated above.
They do not explicitly teach the limitations of claim 19.
Pohle discloses an apparatus with LEDs of different colors to communicate the desired information [0043].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the apparatus, so as have LEDs of different colors, in order to allow the operator visually select the information and take necessary actions, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the display, so as to have LEDs of different colors, so as to draw the operator attention, as very well known in the art.
        Claims 6-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004325141A [hereinafter JP1] in view of Imura (U.S. 8212189) and Bathelet, as applied to claims above, and further in view of Hoblit et al. (U.S. 20150110153) [hereinafter Hoblit].
JP1, Imura and Bathelet disclose the device as stated above.
They do not explicitly teach the limitations of claims 6-10, 20.
Hoblit discloses a temperature measuring apparatus and teaches an alarm visual on a display when a predetermined/ desired/ set temperature is reached [0011].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, so as modify the display, in order to have an alarm to alert the operator when the temperature is above the predetermined set temperature.
            Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004325141A [hereinafter JP1] in view of Bathelet, Holmes and Imura, as applied to claims above, and further in view of Pohle et al. (U.S. 200700081 19) [hereinafter Pohle].
Bathelet, Holmes, Imura disclose the device as stated above.
They do not explicitly teach the limitations of claim 19.
Pohle discloses an apparatus with LEDs of different colors to communicate the desired information [0043].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the apparatus, so as have LEDs of different colors, in order to allow the operator visually select the information and take necessary actions, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the display, so as to have LEDs of different colors, so as to draw the operator attention, as very well known in the art.
           Claims 6-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004325141A [hereinafter JP1] in view of Bathelet, Holmes, Imura, as applied to claims above, and further in view of Hoblit et al. (U.S. 20150110153) [hereinafter Hoblit].
           Bathelet, Holmes, Imura disclose the device as stated above.
           They do not explicitly teach the limitations of claims 6-10, 20.
           Hoblit discloses a temperature measuring apparatus and teaches an alarm visual on a display when a predetermined/ desired/ set temperature is reached [0011].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, so as modify the display, in order to have an alarm to alert the operator when the temperature is above the predetermined set temperature.

Response to Arguments
Applicant's arguments with respect to claim(s) 1, 3-13, 17-21 have been considered but moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 07, 2022